"IETOE~NEY      GENERAL
                      OFTEXAS




Honorable Robert S. Calvert
Comptroller of Public Accounts
State of Texas~
Austin, Texas
                         Opinion No. W-238
                        Re: May the Comptroller of Public
                                Accounts issue warrants to pay
                                for a necessary easement an& to
                                cover the cost of the plans and
                                specifications involved in the
                                construction of a certain radio
                                building to be built by the
                                Texas Department of Public Safety
Dear Mr. Calvert:               near Midland, Texas?
          You have requested an opinion which involves the is-
suance of certain warrants which are required in connection
with the construction of a radio building by the Texas Depart-
ment of Public Safety. In your request you have posed the fol-
lowing questions:
          "Please advise if I may issue my warrant in
     payment of easement on which the radio building
     is to be constructed?
         "Please advise if I may issue my warrant in
    payment of the plans and specifications of the
    radio building without the State Board of Con-
    trol's approval7"
         We shall answer your questions in the order presented.
          Section 22 of Article VI of House Bill No. 140 Acts
of the %th Legislature, Regular Session, 1955, chapter $19,
page 1532, which deals with the acquisition of property under
the provisions of the General Appropriation Bill, provides, in
Part, as follows:
         "Except as specifically authorized to do so
    by existing statutes, none of the agencies for
    which appropriations are made in this Act shall
    accept the donation of real property, except
Honorable Robert S. Calvert, page 2   0~238)


    gifts or devises of real property from priv-
    ate sources for the establishment of scholar-
    ships, professorships, or other trusts for
    educational purposes, provided such property
    will not thereafter require appropriations by
    the Legislature for operation, maintenance,
    repair or the construction of buildings; or
    exaend any of the moneys apurooriated her&
    for the purchase of real aronerty without the
    expressed permfssion and authorization of the
    Legislature. . . .I' (Emphasis ours).
          House Bill 140 Acts of the 54th Legislature, Regular
Session, 1955 chapter 519, page 1499, which provides for the
appropriation'of funds to the Texas Department of Public Safe+y
for the current biennium, reads, in part, as follows:
         "The above appropriations are for salaries,
    seasonal or contingent help, travel, transpor-
    tation, automobile maintenance and repairs, gas,
    oil, tires, etc., bond premiums, office and
    equipment rentals, storage, repairs, forage, dup-
    licating supplies, printing, telephone and tele-
    graph, postage, stationery, clothing and furnish-
    ings, express and freight, drayage, utilities,
    service materials, office supplies, books, drugs,
    medical, hospital and laboratory expense, and
    funeral expense when death results in line of
    duty. Also, necessary expenses for operating a
    law enforcement training school, and miscellan-
    eous operating expenses. Purchase of equipment,
    guns, automobiles, aircraft, and any and all other
    necessary equipment necessary to the enforcement
    of all laws under the supervision of the Department
    of Public Safety."
          House Concurrent Resolution No. 26, Acts of the 55th
Legislature, reads as follows:
         VHEREAS, The Texas Department of Public Safety
    is desirous of erecting a communications station in
    the vicinity of Midland, Texas, in order to continue
    to carry out the Department's statutory duty of pro-
    viding for the rapid exchange of information concern-
    ing the commission of crimes and th+ aetection of
    violators of the law; and
         WRERRAS, It is necessary to acquire an ease-
    ment upon property heretofore located and upon which
    an easement can be acquired for a reasonable expendi-
    ture; and
Honorable Robert S. Calvert, page 3   (W-238)


          "WHEREAS, There exists sufficient appro-
     priations necessary to purchase said easement
     and erect such station; and
          WEEFlEAS, A question has arisen as to whether
     the expenditure of such moneys heretofore appro-
     priated can be lawfully made without the express
     permission and authorization of the Legislature,
     due to a restriction upon the purchase of real
     property contained in the biennial Appropriation
     Bill of the Fifty-fourth Legislature, Re?;ular%?s-
     sion, 1955; now therefore, be it
          "RESOLVED by the House of Representatives,
     the Senate concurring, That the Texas Department
     of Public Safety is authorized to expend appro-
     priated funds for the purpose of acquiring the
     necessary easement to permit the erection, opera-
     tion, and maintenance, of such communications
     station,"
          Because of the prohibitions of Section 30 of Article
III of the Constitution of Texas, the above quoted House Con-
current Resolution does not have the status of a law. However,
the Resolution does stand as an avowal of the Legislature's fn-
tent. As such, we believe that H.C.R, No. 26 Acts of the 55th
Legislature, clearly indicates that it was thi intent of the
Legislature that the provisions of House Bill 140, Acts of the
5%th Legislature, Regular Session 1955, chapter 519, page 1499,
should include an expenditure of funds for the purchase of the
easement in question.
          For this reason3 we a:-eof the opin~ionthat an ex-
penditure of funds for the purchase of an eas,zmentupon which a
radio building is to be constructed by the Texas Department of
Public Safety, in the vicinity of Midland, Texas, is a~u,thorized
under the provisions of House Bill 140, Acts of the 54th Legis-
lature, Regular Session, 19559 chapter 519, page 1499, We,
therefore, must answer your first question in the affirmative,
          Section 1 of the Acts of the 51st Legislature, Regular
Session, 1949, chapter 323, page 606 (Article 681, V,C.S.) pro-
vides, in part:
          "The State Board of Control, through its
     chief of such division, shall design all public
     buildings erected at the expense of the state
     where designing is not otherwise provided by law
     or by its appropriation bill; but in no instance
     shall plans or designs be adopted by the head of
     any department, board, institution, or school,
Honorable Robert S. Calvert, page 4    (~~-238)


    other than the state educational institutions
    of higher learning and the Texas Prison System,
    and the Texas State Board for hospitals and
    special schools, unless such design and plans
    have been approved by the Board."
          We construe this statute to require the State Board
of Control to design any public building constructed at the
expense of the State; except where the Legislature, by law or
in the particular appropriation bill9 has granted some other
State Agency the authority to design the building in question.
We believe that the statute further requires that even if the
plans or designs of the building be exempt under the preceding
exceptions, the plans or desfgns must ue approved by the State
Board of Control prior to their acceptance by thp he:z on any
department, board, institution, or school. The only ageneies
exempted from this latter requirement are: the state educa-
tional institutions of hfgher learning, State Prison System,
and the Texas State Board for Hospitals and Special Schools.
          Your request, and the file attached thereto, indicates
that the State Board of Control has not approved the plans and
specifications of the particular building in question.
          We believe that this building must of necessity come
within the requirements of Section 1 of Acts of thz 51st Legis-
lature, Regular Session, 1949, chapter 323, page 6C6 (Article
681, V.C.S.). For this reason we must answer your second ques-
tion in the negative,
          This opinion is only applicable to the factual sitAa-
tion presented,
                             SUMMARY
         The Comptroller of Public Accounts may issue a
    warrant to pay for the necessary easement involved
    in the construction of a certafn radio building to
    be built by the Texas Department of Public Safety
    near Midland, Texas, but may not issue a warrant to
    cover the costs of the plans and specifications for
    this same building.
                                Very truly yours,
                                WILL WILSON
                                Attorney General of TeRs         h


                                           d C    Rivers, Jr.   ./
WCR:pf:wb
    -        s
.       .-




             Honorable Robert S. Calvert, page 5     (~-238)


             APPROVED:
                 OPINION COMMITTEE
                 H. Grady Chandler, Chairman
                 J. C. Davis, Jr.
                 John Reeves
                 REXIEWED FOR THE ATTORNEY GENERAL
                 BY:      Geo. P, Blackburn